United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Butler, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1497
Issued: January 7, 2014

Case Submitted on the Record

DECIS`ION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 11, 2013 appellant, through her attorney, filed a timely appeal from a January 8,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss and medical
compensation benefits effective January 13, 2013 on the grounds that residuals of the accepted
right shoulder, lumbar and coccygeal injuries ceased without residuals.
On appeal, counsel asserts that OWCP did not properly send the January 8, 2013 decision
to him as appellant’s authorized representative. He also argues that the opinion of the impartial
medical examiner does not represent the weight of the medical evidence as he failed to measure
active motion in the right shoulder and opined that she did not have objective signs of upper
extremity neurologic deficits despite prior studies showing bilateral carpal tunnel syndrome.
1

5 U.S.C. § 8101 et seq.

Counsel contends that OWCP did not properly select the impartial medical examiner as there
were no screen captures of record documenting the selection process. Additionally, he asserts
that Dr. Snyder based his opinion on an inaccurate statement of accepted facts.
FACTUAL HISTORY
OWCP accepted that on February 9, 2001 appellant, then a 26-year-old letter carrier,
sustained right shoulder, lumbar and coccygeal sprains when she slipped and fell on ice. On
March 19, 2002 appellant underwent arthroscopic subacromial decompression of the right
shoulder, authorized by OWCP. On June 20, 2002 she returned to work as a modified carrier
technician with permanent restrictions against lifting more than 25 pounds and overhead
reaching. Appellant’s duties included casing mail. OWCP accepted a recurrence of disability
commencing January 25, 2003. On October 15, 2004 it obtained a second opinion from
Dr. Philip H. Lewis, an osteopath, who opined that appellant could perform light duty for four
hours a day. OWCP found a conflict between Dr. Mark A.P. Filippone, an attending Boardcertified physiatrist, for appellant and Dr. Lewis, for the government. To resolve the conflict, it
selected Dr. Paul A. Foddai, a Board-certified orthopedic surgeon, who submitted a March 1,
2005 report stating that she could work eight hours a day with unspecified right shoulder
limitations. Dr. Filippone, held appellant off work through August 17, 2005, when he released
her to full-time light-duty with lifting permanently limited to 20 pounds. Appellant returned to
work as a full-time modified carrier technician through March 4, 2009.2 She filed a claim for a
recurrence of disability commencing March 4, 2009, sustained while on modified duty.
Appellant stopped on work March 5, 2009. Dr. Filippone submitted March 5, 2009 reports
finding her totally disabled due to internal derangement of the right shoulder and cervical
radiculopathy. As appellant attributed the recurrence to new employment factors, OWCP
developed the claim as one for a new injury.
By decision dated May 8, 2009, OWCP denied appellant’s claim on the grounds that the
medical evidence was insufficient to establish fact of injury.
Following a September 9, 2009 telephonic hearing, appellant submitted a June 24, 2009
report from Dr. Filippone stating that casing and delivering mail on or before March 4, 2009
“severely exacerbated” her right shoulder condition and caused cervical radiculopathy and carpal
tunnel syndrome.
By decision dated November 3, 2009, an OWCP hearing representative set aside the
May 8, 2009 decision. The case was remanded to obtain a second opinion regarding whether
appellant’s duties caused or aggravated a right shoulder condition, cervical radiculopathy or
carpal tunnel syndrome. On December 17, 2009 OWCP obtained a second opinion by
Dr. Jeffrey Lakin, a Board-certified orthopedic surgeon, who opined that the accepted conditions
had resolved and appellant could perform light duty for four hours a day.3

2

By an August 29, 2006 decision, OWCP denied appellant’s claim for a May 2006 recurrence of disability.

3

Dr. Lakin submitted a January 26, 2012 report finding no objective signs of shoulder impingement or other
related residuals. He opined that appellant could perform full duty for eight hours a day.

2

By decision dated February 26, 2010, OWCP accepted a recurrent impingement
syndrome of the right shoulder based on Dr. Filippone’s opinion. On March 19, 2010 appellant
underwent open subacromial decompression and a Mumford resection of the right distal clavicle,
authorized by OWCP. Dr. Filippone held her off work through June 7, 2011 and continuing.4 In
an August 24, 2011 report, he noted objective binding and locking down of the right
glenohumeral joint, paraspinal cervical and lumbar spasm and restricted right shoulder motion.
By decisions dated August 12, 2011 and April 23, 2012, OWCP terminated appellant’s
wage-loss and compensation benefits based on Dr. Lakin’s opinion. However, it vacated the
decisions on November 21, 2011 and July 9, 2012 respectively. In the July 9, 2012 decision, a
hearing representative found a conflict of medical opinion between Dr. Lakin, for OWCP and
Dr. Filippone, for appellant. The hearing representative remanded the case for selection of an
impartial medical specialist. Appellant continued to receive compensation for total disability on
the periodic rolls.
On remand, OWCP selected Dr. Snyder, a Board-certified orthopedic surgeon, as the
impartial medical examiner. The record contains an ME0231, appointment schedule notification,
noting that Dr. Snyder was selected as a referee physician. The record also contains an
August 13, 2012 referral form, noting that he was selected using the Physicians Directory System
(PSD). OWCP included screen captures showing that three physicians were bypassed, as one did
not accept compensation claimants and two others did not have current contact information in the
system. It provided Dr. Snyder with a copy of the medical record and a statement of accepted
facts. The statement of accepted facts enumerated the accepted conditions under File No.
xxxxxx903 and File No. xxxxxx985 and noted the two right shoulder surgeries. The statement
of accepted facts omitted that OWCP had authorized both procedures.
Dr. Snyder submitted an October 26, 2012 report reviewing the medical record and
statement of accepted facts. On examination of the right shoulder, he noted 170 degrees passive
forward flexion, 90 degrees abduction and 170 degrees passive abduction with internal rotation.
Appellant attained symmetric active range of motion of both shoulders without pain. Dr. Snyder
observed no pain, weakness or limited motion of the right rotator cuff and acromioclavicular
joint. He also noted negative Tinel’s and Phalen’s signs over the median nerve at both wrists, no
atrophy or weakness of either thenar eminence and 5/5 strength throughout all muscle groups of
both arms. Dr. Snyder also noted a normal neurologic examination of both lower extremities.
He opined that there were no objective signs of the accepted right shoulder, lumbar and
coccygeal injuries and that appellant’s subjective pain complaints were not corroborated by
clinical findings on examination. Dr. Snyder noted that appellant had attained maximum
medical improvement and that no further treatment was warranted. He released appellant to full
time with no restrictions.
By notice dated December 7, 2012, OWCP advised appellant that it proposed to
terminate her wage-loss and medical benefits, based on Dr. Snyder’s opinion that the accepted
conditions had ceased without residuals.

4

In a July 7, 2010 report, Dr. Filippone opined that electromyography and nerve conduction velocity studies of
both upper extremities, which he performed that day showed right C5-6 and C7 radiculopathy and mild bilateral
carpal tunnel syndrome. He also noted clinical evidence of right shoulder derangement.

3

In a December 17, 2012 letter, counsel objected to the proposed termination of
compensation, asserting that Dr. Snyder failed to address the physical requirements of
appellant’s job, did not measure active range of motion in the right shoulder or address whether a
lumbar or wrist condition would affect her ability to work. Counsel submitted a November 28,
2012 report from Dr. Filippone, finding her condition unchanged.
By decision dated January 8, 2013, OWCP terminated appellant’s wage-loss and medical
compensation benefits effective January 13, 2013. It found that the accepted conditions had
ceased without residuals and accorded Dr. Snyder the weight of the medical evidence. The
January 8, 2013 decision was addressed to appellant at her address of record and to counsel at his
law office address of record.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.7 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.8
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician (known as
a referee physician or impartial medical specialist) who shall make an examination.9
ANALYSIS
OWCP accepted that appellant sustained a right shoulder sprain, right shoulder
impingement, lumbar and coccygeal sprains. Appellant received total disability compensation
for intermittent absences from February 9, 2001 to January 12, 2013.
Dr. Filippone, an attending Board-certified physiatrist, held appellant off work from
March 5, 2009 onward due to right shoulder impingement syndrome, cervical radiculopathy and
bilateral carpal tunnel syndrome, which he attributed to casing and delivering mail while on
modified duty. Dr. Lakin, a Board-certified orthopedic surgeon and second opinion physician,
provided December 17, 2009 and January 26, 2012 reports finding no objective sign of the
5

Bernadine P. Taylor, 54 ECAB 342 (2003).

6

Id.

7

Roger G. Payne, 55 ECAB 535 (2004).

8

Pamela K. Guesford, 53 ECAB 726 (2002).

9

5 U.S.C. § 8123.

4

accepted conditions, a cervical spine condition or carpal tunnel syndrome. On July 9, 2012
OWCP found a conflict between Dr. Filippone and Dr. Lakin. It selected Dr. Snyder, a Boardcertified orthopedic surgeon, to resolve the conflict. The record contains an ME0231
appointment notification form, an August 13, 2012 referral form indicating that the PDS was
used to select Dr. Snyder and screen captures explaining why three other physicians were not
selected as referee.
Dr. Snyder provided an October 26, 2012 report based on the medical record and a
statement of accepted facts. He noted detailed measurements for right shoulder and cervical
ranges of motion. Dr. Snyder also performed a neurologic examination of all four extremities.
He explained that, based on his clinical findings, appellant had no objective neurologic
abnormality indicative of cervical radiculopathy or carpal tunnel syndrome. Dr. Snyder found no
objective abnormality of the right shoulder, lumbar spine or coccyx. He therefore opined that the
accepted injuries had resolved without residuals and that appellant could resume full-time
unrestricted duty.
Based on Dr. Snyder’s opinion, OWCP issued a preliminary notice of termination on
December 7, 2012. Counsel submitted a letter alleging deficiencies in Dr. Snyder’s opinion and
a November 28, 2012 report from Dr. Filippone finding appellant’s condition unchanged.
OWCP terminated her wage-loss and medical benefits effective January 13, 2013.
The Board finds that Dr. Snyder’s opinion is sufficient to establish that the accepted right
shoulder, lumbar and coccygeal injuries had ceased without residuals as of January 13, 2013.
Dr. Snyder’s report was based on the complete medical record and a statement of accepted facts.
He also performed a thorough clinical examination. Dr. Snyder then presented detailed rationale
explaining how and why the medical evidence and clinical findings negated an ongoing right
shoulder, lumbar or coccygeal condition. Also, he found no objective evidence of carpal tunnel
syndrome or cervical radiculopathy, conditions appellant attributed to work factors.
Dr. Filippone failed to explain how the accepted February 9, 2001 injuries or March 4,
2009 recurrence of right shoulder impingement would continue to disable appellant on and after
January 13, 2013. The Board finds that Dr. Snyder’s report is sufficiently rationalized to
represent the weight of the medical evidence in this case.10 Therefore, OWCP’s January 8, 2013
decision terminating appellant’s wage-loss and medical compensation benefits as of January 13,
2013 was proper under the law and facts of this case.
On appeal, counsel asserts that OWCP did not properly address the January 8, 2013
decision to him as appellant’s authorized representative. The Board notes, however, that the
January 8, 2013 decision was properly addressed to both appellant at her address of record and to
counsel at his law office address of record. Counsel also contends that OWCP did not properly
select Dr. Snyder as impartial medical examiner as there were no screen captures of record
documenting the selection process. The record does contain screen captures, imaged into the
case on August 22, 2012, documenting the bypass of three physicians and setting forth the
reasons they were not selected. Counsel also argues that Dr. Snyder’s opinion is deficient as he
opined that appellant did not have carpal tunnel syndrome. The Board notes that Dr. Snyder
performed a through clinical examination of both upper extremities and noted detailed findings
10

Deborah L. Beatty, 54 ECAB 340 (2003).

5

demonstrating that she had no neurologic deficit of either arm. Additionally, counsel asserts that
Dr. Snyder based his opinion on an inaccurate statement of accepted facts as the version
provided by OWCP did not state that two right shoulder surgeries were authorized by OWCP.
The Board notes that the statement of accepted facts provided to Dr. Snyder does not state that
OWCP authorized the right shoulder arthroscopy and subsequent open procedure. However, as
Dr. Snyder did not find any objective abnormality of the right shoulder, this omission is
nondispositive under the facts and circumstances of this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss and medical
compensation benefits effective January 13, 2013 on the grounds that residuals of accepted right
shoulder, lumbar and coccygeal injuries had ceased without residuals.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 8, 2013 is affirmed.
Issued: January 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

